DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,808.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Independent claims 1, 11 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed US patent application 16/437,699 (Subject to be published as US Patent No: 10,805,808 on Oct. 13, 2020).
. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
As to claim 5, the claim recited “wherein the method comprises coordinating a first reception by the first femtocell with a second reception by a third femtocell of the basestation system “for lack of antecedent support in the specification, see MPEP (CFR 1.75). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 31-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sahin et al. (US Pub No. 2014/0146756).
As to claim 21, Sahin discloses a basestation system comprising: a plurality of femtocells comprising at least a first femtocell and a second femtocell (par [0069-0070] “disclosed a number of base-stations that comprise of a microcell, picocell, and femtocell, for example the first, second and third femtocells 164, 166 and 168 include respective base stations 114d-f ”), wherein: the first femtocell is operable to support an operation in the second femtocell (par [0072-0073, 0075] “first femtocell is operable to support an operation in the second femtocell by performed in sufficiently proximate to macro-cell so as to cause the second femtocell coverage zone to overlay with respect to handling the 
As to claim 22, Sahin further discloses the basestation system of claim 1, wherein the first and second transmissions are coordinated in time (par [0073, 0075] “femtocell 166 being adapted to use the common time and frequency resource for transmissions”).
As to claim 23, Sahin further discloses the basestation system of claim 1, wherein the first and second transmissions are coordinated in power (par [0072-0075] “transmission are coordinate is required power to allocated with different powers”). 
As to claim 24, Sahin further discloses the basestation system of claim 1, wherein the first and second transmissions are coordinated in frequency (par [0073, 0075]). 
As to claim 25, Sahin further discloses the basestation system of claim 1, wherein: the plurality of femtocells comprises a third femtocell, and a first reception by the first femtocell is coordinated a second reception by the third femtocell (par [0070-0071]). 
As to claim 26, Sahin further discloses the basestation system of claim 5, wherein the first and second receptions are coordinated in time (par [0073, 0075]). 
As to claim 27, Sahin further discloses the basestation system of claim 5, wherein the first and second receptions are coordinated in power (par [0075, 0080]). 
As to claim 28, Sahin further discloses the basestation system of claim 5, wherein the first and second receptions are coordinated in frequency (par [0073, 0075]). 
As to claim 29, Sahin further discloses the basestation system of claim 1, wherein: the plurality of femtocells comprises a third femtocell, and the first femtocell communicates with the second femtocell via multi-hop communication, and the third femtocell relays the multi-hop communication (par 0070-0074]). 

As to claim 31, the claim is rejected for the same reasons as set forth in claim 1.
As to 32, Sahin further discloses the method of claim 11, wherein the coordinating comprises coordinating a timing of the first transmission with a timing of the second transmission (par [0055-0056]).
As to claim 33, Sahin further discloses the method of claim 11, wherein the coordinating comprises coordinating a power of the first transmission with a power of the second transmission (par [0080-0084]). 
As to claim 34, Sahin further discloses the method of claim 11, wherein the coordinating comprises coordinating a frequency allocated to the first transmission with a frequency allocated to the second transmission (par [0068, 0071]). 
As to claim 35, Sahin further discoses the method of claim 11, wherein the method comprises coordinating a first reception by the first femtocell with a second reception by a third femtocell of the basestation system (par [0070-0075]). 
As to claim 36, Sahin further discloses the method of claim 15, wherein the coordinating comprises coordinating a schedule of the first reception with a schedule of the second reception (par [0122]). 
As to claim 37, Sahin further discloses the method of claim 15, wherein the coordinating comprises coordinating a power allocated to the first reception with a power allocated to the second reception (par [0080-0084]). 
As to claim 38, Sahin further discloses the method of claim 15, wherein the coordinating comprises coordinating a frequency allocated to the first reception with a frequency allocated to the second reception (par [0071-0073]). 

As to claim 40, Sahin further discloses the method of claim 11, wherein the method comprises wirelessly communicating between the first femtocell and the second femtocell (par [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHUOC H DOAN/Primary Examiner, Art Unit 2646